COURT OF APPEALS OF VIRGINIA

Present: Judges Bumgardner, Humphreys and Clements
Argued at Salem, Virginia


ANTHONY TERRELL CHAMBERS
                                          MEMORANDUM OPINION * BY
v.   Record No. 1302-02-3               JUDGE ROBERT J. HUMPHREYS
                                             JANUARY 28, 2003
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                   Mosby G. Perrow, III, Judge

          Sidney H. Kirstein for appellant.

          Michael T. Judge, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Anthony Terrell Chambers appeals his conviction, after a

bench trial, for distribution of cocaine, in violation of Code

§ 18.2-248.   Chambers contends the trial court erred in granting

the Commonwealth a continuance, after his trial had begun,

pursuant to Code § 19.2-183(C).   Finding appellate review

procedurally barred, we affirm Chambers' conviction.

     Code § 19.2-183 provides as follows:

          § 19.2-183. Examination of witnesses;
          assistance of counsel; evidentiary matters
          and remedies; power to adjourn case. —




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this opinion has
no precedential value, we recite only those facts essential to
our holding.
          A. The judge before whom any person is
          brought for an offense shall, as soon as may
          be practical, in the presence of such
          person, examine on oath the witnesses for
          and against him. Before conducting the
          hearing or accepting a waiver of the
          hearing, the judge shall advise the accused
          of his right to counsel and, if the accused
          is indigent and the offense charged be
          punishable by confinement in jail or the
          state correctional facility, the judge shall
          appoint counsel as provided by law.

          B. At the hearing the judge shall, in the
          presence of the accused, hear testimony
          presented for and against the accused in
          accordance with the rules of evidence
          applicable to criminal trials in this
          Commonwealth. In felony cases, the accused
          shall not be called upon to plead, but he
          may cross-examine witnesses, introduce
          witnesses in his own behalf, and testify in
          his own behalf.

          C. A judge may adjourn a trial, pending
          before him, not exceeding ten days at one
          time, without the consent of the accused.

     Here, after Chambers' trial began on December 17, 2001, the

Commonwealth called Investigator Saxon, of the Lynchburg Police

Department Vice Unit, as its first witness.   During his

testimony, the Commonwealth attempted to introduce the lab

analysis certificate for the drugs.    However, Chambers objected,

contending that the certificate was hearsay because the

Commonwealth had failed to comply with the terms of Code

§ 19.2-187.   Specifically, Chambers represented to the court

that he notified the Commonwealth of his request for the

certificate ten days before trial, as required by Code

§ 19.2-187, but that the Commonwealth failed to provide him a

                               - 2 -
copy of the certificate within the time period prescribed by the

statute.   Chambers argued that because Code § 19.2-187 required

the Commonwealth to forward him the requested copy of the

certificate within seven days prior to trial, the certificate

was inadmissible as hearsay. 1   The Commonwealth responded that it

had never received Chambers' request for the certificate and

asked the court for an adjournment "so that [Chambers] can get

his lab certificate."

     The trial court granted the Commonwealth a four-day

adjournment pursuant to Code § 19.2-183(C).   Chambers objected,

stating that he would "oppose any continuance" and that he did not

agree to the continuance, nor did he concede that the continuance

"cure[d] the problem."   The trial reconvened, and was ultimately

completed, on December 21, 2001.

     On appeal, Chambers contends that Code § 19.2-183(C) does not

provide a trial court with the discretion to impose an adjournment

during a "trial," but only during a preliminary hearing.

Specifically, Chambers contends that because the statute appears

in Chapter 12, of Title 19.2, which, by its title, relates to

"Preliminary Hearings," the "language of Code Section 19.2-183

makes it quite clear that this statute relates" only to




     1
       Chambers acknowledged that he sent the request for the
certificate to the clerk, with a carbon copy to the
Commonwealth. He further acknowledged that the clerk sent him a
copy of the certificate four days prior to trial.

                                 - 3 -
preliminary hearings.   Chambers further argues that to permit Code

§ 19.2-183 to relate to trial proceedings, such as in his case,

amounts to a violation of constitutional due process because it

denies the defendant his "right[] to a[n] orderly, continuous,"

and prompt trial.

     However, the record here demonstrates that Chambers failed to

raise either of these arguments before the trial court.   In fact,

Chambers lodged only a bare objection to the court's action in

granting the adjournment and made no argument concerning the trial

court's reliance on Code § 19.2-183(C).

     We will not consider Chambers' assertions of error for the

first time on appeal.   "No ruling of the trial court . . . will be

considered as a basis for reversal unless the objection was stated

together with the grounds therefor at the time of the ruling,

except for good cause shown or to enable the Court of Appeals to

attain the ends of justice."   Rule 5A:18.   "Rule 5A:18 applies to

bar even constitutional claims."   Ohree v. Commonwealth, 26

Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

          The main purpose of requiring timely
          specific objections is to afford the trial
          court an opportunity to rule intelligently
          on the issues presented, thus avoiding
          unnecessary appeals and reversals. In
          addition, a specific, contemporaneous
          objection gives the opposing party the
          opportunity to meet the objection at that
          stage of the proceeding.

Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991)

(citations omitted).    Thus, "[t]he Court of Appeals will not

                                - 4 -
consider an argument on appeal which was not presented to the

trial court."   Ohree, 26 Va. App. at 308, 494 S.E.2d at 488.

     Therefore, because we find no cause on this record to

invoke the ends of justice exception to Rule 5A:18, Chambers'

arguments on appeal are barred from our consideration, and we

affirm his conviction.

                                                         Affirmed.




                               - 5 -